       Case 4:21-cv-00178-BRW-PSH Document 7 Filed 04/09/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


KILO ALOJUWON HARPER                                                        PLAINTIFF
ADC #659731

v.                              No: 4:21-cv-00178 BRW-PSH


PHILLIPS, et al.                                                                DEFENDANTS


                                              ORDER

       I have reviewed the Proposed Findings and Recommendation submitted by United States

Magistrate Judge Patricia S. Harris. No objections have been filed. After careful consideration, I

approve and adopt the Proposed Findings and Recommendation in all respects.

       Accordingly, Harper’s claims based on violation of prison regulations and violation of his

equal protection rights are dismissed without prejudice for failure to state a claim upon which relief

may be granted.

       IT IS SO ORDERED this 9th day of April, 2021.

                                                            Billy Roy Wilson________________
                                                            UNITED STATES DISTRICT JUDGE
